REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 1-8 and 10-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jeffrey Olofson, Reg. No. 45,701, on 22 November 2021.  These amendments are to the claims as filed on 15 November 2021.
Claim 11, line 9, after “at least one ethylenically unsaturated silane;” add –- at least one inorganic nanomaterial; --.
Claim 16, line 12, after “at least one ethylenically unsaturated silane;” add –- at least one inorganic nanomaterial; --.
Claim 20, line 13, after “at least one ethylenically unsaturated silane;” add –- at least one inorganic nanomaterial; --.

REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious an adhesive layer convertible to a 
While Sugino (U.S. Pub. 2014/0135417) discloses a transparent pressure-sensitive adhesive formed from a polymer component and sinterable particles, the polymer component does not include an ethylenically unsaturated silane component.  Furthermore, although the transparent adhesive of Sugino has a light transmittance of at least 90% and a haze of preferably 6 or less, there are no examples in which the light transmittance and haze are within the claimed ranges of at least 95 % and no more than 2%, respectively.
While Gonser (U.S. Pat. 4,422,891) discloses a vitrifiable adhesive composition which includes inorganic particulate filler, an initiator, a polymerizable silane component, and an acrylic resin, the adhesive of Gonzer does not meet the clarity and haze requirements of the present invention.  Furthermore, the effect of adding the silanes of Gonser to the composition of Sugino lacks motivation and an expectation of success.  In fact, there is not an expectation of success to include the components of Gonser while even maintaining, much less exceeding, the optical clarity and haze percentage disclosed in Sugino to be within the claimed clarity and haze ranges.
Determan (U.S. Pub. 2011/0126968) discloses an optically clear pressure-sensitive adhesive which includes a siloxane tackifier, but does not disclose an adhesive which is convertible to a ceramic-like layer by bake-out as claimed, and does not disclose the combination of ingredients in the reaction mixture as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1-8 and 10-25 are allowed as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759